                Case 5:19-cr-00521-BLF Document 68 Filed 03/25/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          scott.simeon@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 19-00521 BLF
                                                      )
14           Plaintiff,                               ) UNITED STATES’ FINAL EXHIBIT LIST
                                                      )
15      v.                                            )
                                                      )
16   CLARENCE CHAN,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The government hereby submits its final list of exhibits admitted into evidence in support of its
20 Opposition to Defendant’s Motion to Suppress Evidence (Dkt. 54). Exhibits 1, 2, 3, and 4 were

21 previously admitted. See Dkt. 54-1 to 54-4. Exhibits 5, 6, 7, 8, and 11 were admitted at the March 23,

22 2021 evidentiary hearing.

23

24 DATED: March 25, 2021                                          Respectfully submitted,
25                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
26

27                                                                /s/ Scott Simeon
                                                                  SCOTT SIMEON
28                                                                Assistant United States Attorney

     UNITED STATES’ FINAL EXHIBIT LIST
     NO. CR 19-00521 BLF
            Case 5:19-cr-00521-BLF Document 68 Filed 03/25/21 Page 2 of 2




 1

 2    Exhibit Number                                    Description

 3

 4          1          Philip Declaration

 5

 6          2          Weirich Declaration

 7

 8          3          Defendant’s Texts and Photos [ALSO INCLUDED AS PART OF EXHIBIT 5]

 9

10          4          Search Warrant Photos

11

12          5          Defendant’s Texts and Photos [INCORPORATING EXHIBIT 3]

13

14          6          Bare Speed Website
15

16          7          Emergency Protective Order
17

18          8          Gun Violence Restraining Order
19

20          9          INTENTIONALLY LEFT BLANK
21

22         10          INTENTIONALLY LEFT BLANK
23

24         11          Domestic Violence Protocol for Law Enforcement 2018
25

26

27

28

     UNITED STATES’ FINAL EXHIBIT LIST
     NO. CR 19-00521 BLF
